—Appeal from a judgment of the Supreme Court (Kane, J.), entered April 11, 1994 in Sullivan County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for failure to state a cause of action.
Petitioner was found guilty after a tier II hearing of violating a prison disciplinary rule prohibiting the refusal to obey a direct order of correctional facility personnel. As found by Supreme Court, petitioner’s contention that he did not have to obey the order at issue because it was contrary to State directives and facility policy, and was given in excess of authority, is meritless. The petition was therefore properly dismissed.
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.